DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on February 28, 2022, have been considered and an action on the merits follows.  As directed by the amendment, claims 1, 6-8 and 10 are amended.  Accordingly, claims 1-10 are pending in this application.  
Response to Arguments
	Applicant’s arguments to the amended claims 1 and 10, see Pages 8-14, filed February 28, 2022, with respect to the rejection(s) of claims 1-10 under Rejection 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  
	In response to applicant’s argument that the combined references lack the newly amended claim limitations, the examiner has relied on a new combination of references to show the obviousness of the claimed invention, as provided in the 35 USC 103 rejections below.   
	Any objections and rejections previously put forth in the Office Action dated November 1, 2022, are hereby withdrawn unless specifically noted below.

Specification - Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
In the abstract the language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, “The present invention relates to”.  See Line 1 of the Abstract.
Appropriate correction required.
   See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show “hinge 131” as described in paragraph [0051] of the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first fixing projection” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 (and claims 2-10 due to dependency) are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification dated 03/11/2020 does not disclose “the goggles lens and the accessory fastening means rotate at the opposite sides according to the rotary translation”.  In paragraph 0057 Applicant discloses anti-rotation protrusions and grooves.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-5, and 9-10 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR101589297B1 to SU et al.  (herein after "Su") in view of U.S. Patent No. 2,026,741 to E.E. KINTZ (herein after “Kintz”), and further in view of United States Patent Application Publication No. 2005/0134439 A1 to MOORE et al. (herein after "Moore").
As to Claim 1, Su discloses Multifunctional goggles (100) (See Paragraph 0001 and 0025, "The present invention relates to helmet-attached goggles, and more particularly, it can be easily attached to a helmet worn on the head for safety when driving a bicycle, and the shield can be easily attached to the wearing position or wearing angle according to the user's physical condition. It relates to helmet-mounted goggles that can be adjusted"), comprising: a mount (110) having a plurality of binding protrusions (112)  formed at predetermined intervals on one side thereof (See Paragraphs 0025 and 0028,"As shown in the drawings, the base mount 110 according to an embodiment of the present invention... A plurality of binding protrusions 112 may be formed to protrude at a predetermined interval from the front outer portion of the base mount 110").; a binding means (120),the binding means (120),  being formed with a coupling unit (122) formed of a size corresponding to the mount (See Annotated Figure 2), wherein one side of the coupling unit (122)  is formed with a first binding hole (122a) fastened to a binding protrusion (112) (See Figures 1 and 2), and wherein at least one helmet binding unit (124) having a plurality of second binding holes (122a) is formed on an outer side of the coupling unit (122) at predetermined angle intervals (See Figures 1-2 and Paragraph 0044-0045); 
an angle adjusting means (See Annotated Figure 3) having a hinge (hinge 160) coupled to the mount (110) (See Figures 1-2 and Paragraph 0029), wherein an angle is adjusted in a vertical direction with respect to the hinge (160) (See Figures 1-5 of Su), and wherein the angle adjusting means has a first fixing protrusion (See Annotated Figure 1 of Su) for fixing the adjusted angle, a first fixing release button (See Figure 1 of  Su) for releasing a fixed state of a first fixing projection based on push (Neither the specification, nor drawings recite structure for a first fixing projection.  Examiner interprets the first fixing projection to be labeled on Annotated Figure 1 of Su.)
a rail (170)  having one side coupled to the angle adjusting means (200)  and having a plurality of locking grooves (180) formed at predetermined intervals on one surface thereof (paragraph 25 & 39); 
a bracket (140) having a rail assembly hole (142) into which the rail (170) is inserted formed on one side, wherein one side of the rail assembly hole (140) is formed with a locking projection (194) fastened to the locking groove (180) and a fastening release button (190) for releasing a fastened state of the locking projection fastened to the locking groove (180) based on push (See Figures 6a – 6b, paragraph 27 & 39); goggles lens (130) fitted on one side of the bracket (140) through a goggles coupling unit (121) formed on one side of the bracket (140); and accessory fastening means formed on other side of the bracket (140), wherein the goggles lens (130). 

    PNG
    media_image1.png
    789
    1712
    media_image1.png
    Greyscale

 Su discloses a first elastic member(162), but is silent for rotary translation returning the angle adjusted by an elastic force to a predetermined angle when the fixed state of the first fixing projection is released.

    PNG
    media_image2.png
    805
    1689
    media_image2.png
    Greyscale

 Kintz teaches eye shields for protection and discloses a first elastic member (resilient member 17) for rotary translation returning the angle adjusted by an elastic force to a predetermined angle when the fixed state of the first fixing projection is released (See Page 2, Col. 1, Lines 60-68, Kintz, "The resilient member 17 mounted on the hinge pin tends to bias the hinge toward an open position as shown in Figure 7. Now by this arrangement loosening of the bolts 16 will permit the hinge to be moved upwardly and to raise the clamp, thereby making it possible to vary the positional relation between the frame A and clamp, for the accommodation of the user").
Kintz is analogous art to the claimed invention in that it provides a first elastic member (resilient member 17) for the eye shields to protect the wearer’s eyes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the first elastic member of SU, wherein a first elastic member for rotary translation returns the angle adjusted by an elastic force to a predetermined angle when the fixed state of the first fixing projection is released, as taught by Kintz, in order to provide a shield or protector that may be worn without discomfiture to the user (Page 1, Lines 21-24 of Kintz).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Su and Kintz are still silent in disclosing the accessory fastening means rotating at the opposite sides according to the rotary translation.  
Moore teaches a helmet lighting system wherein the accessory fastening means rotates at the opposite sides according to the rotary translation.   (See paragraphs 77-79, Moore discloses mounting tabs 50 teaching the recited accessory fastening means.  Mounting tabs 50 are attached to the helmet wherein the mounting tabs 50 may be fastened by bolts, which facilitate rotary translation).
Moore is analogous art to the claimed invention in that it provides an accessory fastening means (mounting tab 50) for the helmet wearer.
Therefore, it would have been obvious to one having ordinary skill in the art at or before the effective filing date of the claimed invention to have modified the multifunctional goggles of Su/Kintz, wherein the accessory fastening means rotates at the opposite sides according to the rotary translation, as taught by Moore, in order to provide an easier way to adjust the goggles for the wearers comfort and safety.
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
As to Claim 4, Su/Kintz/Moore disclose wherein the rail (170) is coupled to the angle adjusting means (See Annotated Figure 3), and is coupled thereto to be rotatable (See Figure 4 and, Paragraph 25 of Su).
As to Claim 5, Su/Kintz/Moore disclose one or more anti-rotation protrusions (166) are formed on one surface of the angle adjusting means (See Annotated Figure 3), coupled to the rail (170), and wherein one or more anti-rotation grooves (See Figure 3-5, and paragraph 35, of Su) are formed on one surface of the rail (170) coupled to the angle adjusting means (See Annotated Figure 3) (See Figure 3-5, and Paragraph 35, of Su).
As to Claim 9, Su/Kintz/Moore disclose the multifunctional goggles (100) of claim 1.  Su does not disclose wherein the bracket further comprises an accessory fastening means to which an accessory is fastened to one side thereof.
Moore teaches a helmet lighting system and discloses wherein the bracket further comprises an accessory fastening means to which an accessory is fastened to one side thereof (See paragraph 77, “Light system also includes mounting tabs 50 that fixedly attach to the external surface of helmet 22. The tabs 50 may be attached to the helmet 22 via double-sided adhesive tape, adhesive, bolts, or other similar fastening means known in the art. In an alternative embodiment, the mounting tabs 50 may be integrated into the shell of the helmet”).
As to Claim 10,  Su/Kintz/Moore disclose disclosed the multifunctional goggles (100) of claim 1, wherein the multifunctional goggles (100) further comprises a GPS module (322) (See Paragraph 0111 of Moore,” FIGS. 19A-B illustrate another alternative helmet lighting system 320 that incorporates a GPS (Global Positioning System) tracking device installed in the lighting unit 60 to determine vehicle speed and deceleration”) built in one side thereof and receiving a location signal from a satellite (“The system 320 has a GPS receiver 322 that downloads real-time position data from a GPS satellite network” of Moore).
Claim 2 is rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR101589297B1 to SU et al.  (herein after "Su") in view of United States Patent No. 2,026,741 to E.E. KINTZ (herein after “Kintz”), and further in view of U.S. Patent Application Publication No. 2005/0134439 A1 to MOORE et al. (herein after "Moore") as to claim 1 above, and further in view of United States Patent Application Publication No. 2009/0307818 A1 to Stachler et al. (herein after "Stachler").
As to Claim 2, Su/Kintz/Moore discloses the multifunctional goggles wherein the bracket (140) further comprises a goggles coupling unit (144) to which the goggles (100) are fitted, (See Fig. 3, paragraph 25 – 27 of Su)
 Su discloses the goggles coupling unit of the claimed invention except wherein it is hinged to the bracket and an angle thereof is adjusted in the vertical direction. 
Stachler teaches adjustable multifunctional goggles (16) wherein it is hinged (34) to the bracket (20) and an angle thereof is adjusted in the vertical direction (See Fig. 3, paragraph 38 – 39 of Stachler).
Stachler is analogous art to the claimed invention in that it provides a hinged bracket for eye shields to protect the wearer’s eyes.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the goggle coupling unit of Su/Kintz/Moore, wherein it is hinged to the bracket and an angle thereof is adjusted in the vertical direction, as taught by Stachler, in order to provide protection to shield the eye of a wearer and provide movement of the shield between the storage and usage position for the wearer (0043 of Stachler).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.
Claim 3 is rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR101589297B1 to SU et al.  (herein after "Su") in view of United States Patent No. 2,026,741 to E.E. KINTZ (herein after “Kintz”), in view of U.S. Patent Application Publication No. 2005/0134439 A1 to MOORE et al. (herein after "Moore"), and further in view of United States Patent Application Publication No. 2009/0307818 A1 to Stachler et al. (herein after "Stachler") as to claim 2 above, and further in view of United States Patent No. 4,670,912 to HART (herein after "Hart").
As to Claim 3, Su/Kintz/Moore/Stachler disclose the goggles coupling unit (122) but is silent on comprising a second fixing protrusion for fixing the adjusted angle, a second fixing release button for releasing a fixed state of the second fixing protrusion based on push, and a second elastic member for returning the angle adjusted by an elastic force to a predetermined angle when the fixed state of the second fixing protrusion is released.  
However, Hart teaches an adjustable multifunctional goggles comprising a second fixing protrusion (66) for fixing the adjusted angle (See Figures 9 -11), a second fixing release button (116) for releasing a fixed state of the second fixing protrusion based on push (See Figures 9 – 11), and a second elastic member (64) for returning the angle adjusted by an elastic force to a predetermined angle when the fixed state of the second fixing protrusion (66) is released (See Figure 9 – 11; Col. 6, Lines 3 -24 of Hart). 

    PNG
    media_image3.png
    711
    962
    media_image3.png
    Greyscale
 
Hart is analogous art to the claimed invention in that it provides an adjustment mechanism that includes second fixing protrusion (plunger button), an elastic member (coil spring) for the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the goggle coupling unit of Su/Kintz/Moore/Stachler, with  a second fixing protrusion for fixing the adjusted angle, a second fixing release button for releasing a fixed state of the second fixing protrusion based on push, and a second elastic member for returning the angle adjusted by an elastic force to a predetermined angle when the fixed state of the second fixing protrusion is released, as taught by Hart, in order to provide goggles that would have been easy to fixedly adjust to a specific angle for the wearer’s comfort and safety.  
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

Claims 6-8 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent No. KR101589297B1 to SU et al.  (herein after "Su") in view of United States Patent No. 2,026,741 to E.E. KINTZ (herein after “Kintz”), and further in view of U.S. Patent Application Publication No. 2005/0134439 A1 to MOORE et al. (herein after "Moore") as to claim 1 above, and further in view of United States Patent No. 6,784,795 B1 to PORIES et al. (herein after "Pories").

As to Claim 6, Su/Kintz/Moore disclose the multifunctional goggles of claim 1 and the binding means (120), but is silent on the binding means further comprising two indicator light attaching units, wherein the two indicator light attaching units are formed to extend to an outer of the coupling unit, and direction indicator lights that emit light in an on and off manner are attached to one surface thereof, wherein a coupling protrusion is formed in one of the two indicator light attaching units, and wherein a coupling hole is formed in the other of the two indicator light attaching units.
However Pories teaches a helmet providing driving instructional signals that further comprises two indicator light attaching units (28, 30), wherein the two indicator light attaching units (28, 30) are formed to extend to an outer (Col. 6, Lines 58 - 66) of the coupling unit (26), and direction indicator lights (34) that emit light in an on and off manner (Col. 4, Lines 37- 40,” A power source, such as a battery is also provided to power the transmitter and to power the light source.  To save power, the transmitter is duty cycled and operated intermittently”) are attached to one surface thereof (See Figure 3),

    PNG
    media_image4.png
    367
    958
    media_image4.png
    Greyscale


wherein a coupling protrusion (36) is formed in one of the two indicator light attaching units (28, 30), and  wherein a coupling hole (38) (See Figure 4, Col. 7, Lines 35 - 51, “The segmented housing is generally hollow and includes a front face 36 defining an aperture 38 there through, wherein a lens element 34 may be positioned therein”) is formed in the other of the two indicator light attaching units (28, 30)(See Figure 4, Col. 7, Lines 35 - 51 of Pories).
Pories is analogous art to the claimed invention in that it provides two indicator lights with attaching units for the user.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the multifunctional goggles’ binding unit of Su/Kintz/Moore, with the binding means further comprising two indicator light attaching units, wherein the two indicator light attaching units are formed to extend to an outer of the coupling unit, and direction indicator lights that emit light in an on and off manner are attached to one surface thereof, wherein a coupling protrusion is formed in one of the two indicator light attaching units, and wherein a coupling hole is formed in the other of the two indicator light attaching units, as taught by Pories, in order to provide a new and improved brake and signal light system for use with a motorcycle to increase the visibility and safety of the motorcycle rider (Col. 5, Lines 27-30 of Pories).
This would simply be the combining prior art elements according to known methods to yield predictable results. See: MPEP 2143.

    PNG
    media_image5.png
    483
    561
    media_image5.png
    Greyscale


As to Claim 7, Su/Kintz/Moore/Pories disclose the multifunctional goggles of claim 6, wherein two direction indicator lights (34) are attached to the two indicator light attaching units (28, 30), respectively (See Figure 3 of Pories).

    PNG
    media_image4.png
    367
    958
    media_image4.png
    Greyscale


As to Claim 8, Su/Kintz/Moore/Pories disclose the multifunctional goggles of claim 1, wherein the mount (110) further comprises: a shock absorbing member (116) formed on one surface (See Figures 1 – 5, and paragraphs 17 of Su,” In the helmet-attached goggles according to an embodiment of the present invention, a shock absorbing member may be further installed behind the base mount”); and an adhesive member (44) (See Col. 7, Lines 49 – 51 of Pories) formed on one surface of the shock absorbing member (116), the adhesive member having adhesiveness (See Col. 7, Lines 49 – 51 of Pories,” An adhesive backing 44 may be applied to the flexible back member 32 so that the housing assembly 12 may be adhesively secured to a helmet”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure. The pertinent prior art carted relates to footwear with similar
features disclosed; however, the closest prior art to the claimed invention has been
used in the rejections set forth above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKWOKWO OLABISI REDHEAD whose telephone number is (571)272-7581. The examiner can normally be reached Monday - Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CLINTON OSTRUP can be reached on 5712725559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AKWOKWO OLABISI REDHEAD/Examiner, Art Unit 3732                      

/CLINTON T OSTRUP/Supervisory Patent Examiner, Art Unit 3732